Citation Nr: 0912794	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-22 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a disability manifested 
by tingling, joint pain, and muscle spasm, to include as 
secondary to Agent Orange exposure


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel





INTRODUCTION

Prior to his retirement in September 1975, the Veteran 
apparently served on active duty for more than 21 years, to 
include service with the Philippine Scouts.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
Veteran's claim for service connection for a disability 
secondary to exposure to Agent Orange.

The Veteran appeared at the RO and testified before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
the hearing has been added to the record.

Claims for presumptive service connection based on exposure 
to Agent Orange, in which the only evidence of such exposure 
is the receipt of the Vietnam Service Medal or service on a 
vessel in the waters off the shore of Vietnam, were delayed 
pending final determination of appellate actions in the case 
of Haas v. Peake.  In a May 2008 decision, the United States 
Court of Appeals for the Federal Circuit found that VA 
reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 
C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence 
of a Veteran within the land borders of Vietnam (including 
inland waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case.  Haas v. Peake, 129 S.Ct. 1002 (2009).  Therefore, 
the decision of the Federal Circuit is final.  This decision 
complies with the Federal Circuit's decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) 


FINDINGS OF FACT

1.	It has not been shown that the Veteran was exposed to 
Agent Orange while serving within the land borders or the 
inland waterways of Vietnam.  

2.	The competent medical evidence does not show that the 
Veteran has a disability manifested by tingling, joint pain, 
and muscle spasm that was incurred in or aggravated by his 
period of active service or any aspect thereof, including 
exposure to herbicide agents.


CONCLUSION OF LAW

A disability manifested by tingling, joint pain, and muscle 
spasm was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in September 2003 and August 
2006, and rating decisions in January and June 2004.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2005 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

During his July 2006 hearing, the Veteran asserted that he is 
entitled to service connection because he served in Vietnam 
during the Vietnam era and later developed tingling and 
spasms in his muscles and generalized joint pain that he 
believes are the result of Agent Orange exposure.   

Under applicable law, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Previously, some VA manuals interpreted 
"service in the Republic of Vietnam" to include service in 
the waters offshore and in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  However, in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009), the Court held that Vietnam Veterans who 
served in the waters off Vietnam and did not set foot in 
Vietnam were not entitled to a presumption of exposure to 
herbicide agents, to include Agent Orange. 

Here, the evidence indicates that the Veteran was not exposed 
to any herbicide agent during his period of active duty.  
Although the Veteran testified that he spent six months in Da 
Nang, his service personnel records do not reflect that he 
served on the ground in Vietnam.  Further, a September 2003 
search by the National Personnel Records Center showed no 
evidence that he was exposed to herbicides.  Accordingly, the 
Board finds that the Veteran is not presumed to have been 
exposed to an herbicide agent during service and is not 
entitled to presumptive service connection for disease 
associated with exposure certain herbicide agents under 38 
C.F.R. § 3.309(e).

Having determined that the Veteran is not entitled to 
presumptive service connection for disease associated with 
exposure to certain herbicide agents, the Board must evaluate 
whether he is entitled to service connection on a direct 
basis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, such as organic diseases of the 
nervous system, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Here, the Veteran has not submitted a single medical record 
showing that he has a current disability manifested by 
tingling, joint pain, and muscle spasm.  Moreover, during his 
hearing, the Veteran testified that he has never been 
diagnosed with any condition related to Agent Orange 
exposure.  

The Board recognizes the Veteran's contentions that he should 
be service connected for a disability caused by Agent Orange 
exposure.  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis of medical disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, his assertions do not 
constitute competent medical evidence that he currently has a 
disability.

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the present appeal, the record does not 
contain evidence that demonstrates that the Veteran currently 
has a disability.  The Veteran was requested to submit 
evidence to support of his service connection claim, but did 
not do so.  The duty to assist is not a one-way street.  If a 
Veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection for a disability manifested by tingling, joint 
pain, and muscle spasm, to include as secondary to Agent 
Orange exposure, must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by tingling, 
joint pain, and muscle spasm, to include as secondary to 
Agent Orange exposure, is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


